Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-19 remain for examination, wherein claims 1, 9, and 19 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "about" in claims 1-16 and 19 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Proper amendment is necessary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ohishi et al (US 8,663,549 B2, thereafter US’549).
Regarding claims 1-16 and 19, US’549 teaches a heat-resisting steel with austenitic phase for engine valves of an automobile internal combustion engines to exhibit high temperature strength and manufacturing process (abstract, Col.1, ln.16-30, Col.3, lns.16-21, and examples of US’549), which reads on the claimed austenitic stainless steel (cl.1-8), turbine component (cl.9-16), and manufacturing process (cl.19). The composition comparison between instant claims 1-16 and 19 the disclosures of US’549 (Abstract, claims, Col.2, lns.42-50, and Col.3, ln.12-Col.5, ln.20 of US’549) is listed in following table. All of the alloy composition ranges disclosed by US’549 overlap the claimed composition ranges, which is a prima facie case of obviousness. MPEP 2144.05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add proper amount of Cr, Ni, Mn, Si, C, N, 

Element
From instant Claims 1-16 and 19 (in wt%)
US’549 (in wt%) 
Overlapping  range
(in wt%)
Cr
20.0-21.5 (cl.1,8,9,16,19)
20.3-21.2 (cl.2,10)
16.0-25.0
20.0-21.5 (cl.1,8,9,16,19)
20.3-21.2 (cl.2,10)
Ni
8.5-10.0 (cl.1,8,9,16,19)
8.8-9.7 (cl.3,11)
8.0-15.0
8.5-10.0 (cl.1,8,9,16,19)
8.8-9.7 (cl.3,11)
Mn
4.0-5.0 (cl.1,8,9,16,19)
4.6-4.9 (cl.4,12)
5.0 or less
4.0-5.0 (cl.1,8,9,16,19)
4.6-4.9 (cl.4,12)
Si
0.5-2.0 (cl.1,9,16,19)
0.5-1.0 (cl.8)
0.6-0.9 (cl.5,13)
1.0 or less
0.5-1.0 (cl.1,8-9,19)
0.6-0.9 (cl.5,13)
C
0.4-0.5 (cl.1,8-9,16,19)
0.42-0.48 (cl.6,14)
0.20-0.50
0.4-0.5 (cl.1,8-9,16,19)
0.42-0.48 (cl.6,14)
N
0.2-0.3 (cl.1,9,16,19)
0.22-0.28 (cl.7,15)
0.02-0.30
0.2-0.3 (cl.1,9,16,19)
0.22-0.28 (cl.7,15)
Fe
Balance + impurities
Balance + impurities
Balance + impurities


Regarding claims 17-18, US’549 specify the heat-resisting steel for engine valves used for automobile internal combustion engines (co.1, lns.16-20, Col.1, ln.50-Col.2, ln.6, Col.2, lns.16-50, and Col.8, lns.26-33 of US’549), which reads on the claimed limitations in the instant claims.
s 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Eto et al (US-PG-pub 2008/0240970 A1, thereafter PG’970).
Regarding claims 1-16 and 19, PG’970 teaches an austenitic free-cutting stainless steel containing relatively large amount of alloy elements such as Cr or Ni and manufacturing process (abstract, par.[0002], and examples of PG’970), which reads on the claimed austenitic stainless steel (cl.1-8), turbine component (cl.9-16), and manufacturing process (cl.19). The composition comparison between instant claims 1-16 and 19 the disclosures of US’549 (Abstract, claim 1, par.[0014]-[0023], and par.[0081]-[0104] of PG’970) is listed in following table. All of the alloy composition ranges disclosed by PG’970 overlap the claimed composition ranges, which is a prima facie case of obviousness. MPEP 2144.05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add proper amount of Cr, Ni, Mn, Si, C, N, and Fe as disclosed by PG’970 because PG’970 teaches the same Mg alloy throughout the disclosed ranges. Since PG’970 specify all of the essential alloy compositions as recited in the instant claims 8 and 16 and other elements are optional, therefore, the alloy composition disclosed by US’549 reads on the “consisting of” language as recited in the instant claims 9 and 16.


From instant Claims 1-16 and 19 (in wt%)
PG’970 (in wt%) 
Overlapping  range
(in wt%)
Cr
20.0-21.5 (cl.1,8,9,16,19)
20.3-21.2 (cl.2,10)
7.5-30
20.0-21.5 (cl.1,8,9,16,19)
20.3-21.2 (cl.2,10)
Ni
8.5-10.0 (cl.1,8,9,16,19)
8.8-9.7 (cl.3,11)
5.0-25.0
8.5-10.0 (cl.1,8,9,16,19)
8.8-9.7 (cl.3,11)
Mn
4.0-5.0 (cl.1,8,9,16,19)
4.6-4.9 (cl.4,12)
0.01-10.0
4.0-5.0 (cl.1,8,9,16,19)
4.6-4.9 (cl.4,12)
Si
0.5-2.0 (cl.1,9,16,19)
0.5-1.0 (cl.8)
0.6-0.9 (cl.5,13)
0.01-5.0
0.5-1.0 (cl.1,8-9,19)
0.6-0.9 (cl.5,13)
C
0.4-0.5 (cl.1,8-9,16,19)
0.42-0.48 (cl.6,14)
0.5 or less
0.4-0.5 (cl.1,8-9,16,19)
0.42-0.48 (cl.6,14)
N
0.2-0.3 (cl.1,9,16,19)
0.22-0.28 (cl.7,15)
0.3 or less
0.2-0.3 (cl.1,9,16,19)
0.22-0.28 (cl.7,15)
Fe
Balance + impurities
Balance + impurities
Balance + impurities


Regarding claims 17-18, PG’970 specify: “the austenitic free-cutting stainless steel according to the invention can be used in bolts, nuts, cylinder liners, shafts, hubs, connectors, bearings, laces, rails, gears, pins, screws, rolls, turbine blades, metal molds, dices, drills, valves, valve seats, cutting tools, nozzles, gaskets, rings, springs, industrial furnace members, chemical plant members, drug production members, food production members, food production device members, petroleum rig members, petroleum refining plant members, waste incinerator members, steam turbine members, gas turbine members, nuclear furnace members, aircraft members, biomass plant members and the like. “ (par.[0209] of PG’970), which reads on the claimed limitations in the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.